Citation Nr: 0523519	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1968.

By letter dated in November 1970, the Regional Office (RO) 
informed the veteran that his claim for service connection 
for hearing loss was denied.  He was provided with notice of 
his right to appeal, but a timely appeal was not filed.  
Recently, the veteran has sought to reopen his claim for 
service connection for hearing loss.  By rating action dated 
in September 2002, the RO again denied the claim.  The 
veteran has filed a timely appeal to the Board of Veterans' 
Appeals (Board).  

During the hearing before the undersigned, the veteran raised 
a claim for service connection for a skin disability.  Since 
this matter was not developed or certified for appeal, it is 
referred to the RO for appropriate action.

The record discloses that the RO apparently adjudicated the 
veteran's claim in September 2002 without regard to finality 
of the previous determination.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is obliged to determine in the first instance whether there 
is new and material evidence to reopen the claim, regardless 
of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board recharacterized this matter as set 
forth on the cover page.

The issue of entitlement to service connection for bilateral 
hearing loss on the merits is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By letter dated in November 1970, the RO notified the 
veteran that his claim for service connection for hearing 
loss was denied.  He was also apprised of his appellate 
rights.

2.  The evidence received since the November 1970 
determination, considered in conjunction with the record as a 
whole, is not cumulative of the evidence previously 
considered and relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The November 1970 RO decision which denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence received since the November 1970 RO decision is 
new and material, and the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of May and July 2002 
letters from the RO to the veteran that were issued prior to 
the initial AOJ decision.  The letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA outpatient 
treatment records and the reports of a Department of Veterans 
Affairs (VA) examinations.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the claim for 
service connection for hearing loss was in November 1970.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The "old" evidence of record

The service medical records are negative for complaints or 
findings concerning hearing loss.  On a report of medical 
history in May 1968, the veteran denied having a hearing 
loss.  An audiometric test on the separation examination in 
May 1968 revealed that the hearing threshold levels in 
decibels in the right ear were 10, 15, 10 and 20, at 500, 
1,000, 2,000, and 4,000 Hertz, respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 5, 10, 15 and 10.  

The veteran's discharge certificate shows that his military 
occupational specialty was field artillery crewman.

The veteran submitted a claim for service connection for 
hearing loss in August 1970.  He asserted that he was exposed 
to artillery firing while in service.  He indicated that he 
did not realize he had a hearing loss until he attempted to 
reenlist earlier that month.

The November 1970 RO letter

By letter dated in November 1970, the RO informed the veteran 
that his claim for service connection for hearing loss was 
denied.  He was advised that a hearing loss was not shown at 
the time of his separation from service.  

The additional evidence 

A VA audiometric examination was conducted in November 1994.  
On the authorized audiological evaluation at that time, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
80
LEFT
10
5
10
65
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
It was concluded that he had a moderate high frequency 
sensorineural hearing loss, worse in the left ear.

In December 2001, the veteran sought to reopen his claim for 
service connection for hearing loss.  He asserted that he was 
treated for it at the VA Medical Center, Allen Park in June 
1970.  

The veteran was again afforded a VA audiometric examination 
in July  2002.  Following the tests, it was concluded that 
the veteran had a mild to moderate sensorineural hearing 
loss, bilaterally.  

Following a request for an opinion from the RO, a VA 
audiologist concluded in July 2003, that while significant 
noise exposure can cause hearing loss, it does not always do 
so.  In addition, she concluded that since the veteran's 
hearing was within normal limits on discharge, it was not 
likely that the current hearing loss was related to service.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and sensorineural hearing loss becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1996).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  

The veteran's claim for service connection for hearing loss 
was denied by the RO in  November 1970 on the basis that the 
veteran's hearing was normal when he was discharged from 
service.  The evidence submitted since that determination 
includes two VA examinations that demonstrate that he 
currently has bilateral sensorineural hearing loss disability 
for VA purposes.  In addition, the Board observes that during 
his hearing before the undersigned in June 2005, the veteran 
testified that he had attempted to re-enlist in 1970, but was 
not permitted to do so because of his hearing loss.  Evidence 
is presumed to be credible for purposes of reopening a claim.  
This evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, and addresses 
matters that were not previously established, that the 
veteran currently has bilateral hearing loss disability for 
VA purposes, and that hearing loss was present shortly after 
service.  This evidence raises a reasonable possibility of 
substantiating the claim.  The Board finds, accordingly, that 
the additional evidence is new and material, warranting 
reopening of the claim for service connection for bilateral 
hearing loss.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for bilateral hearing loss and, 
to this extent, the appeal is granted.



REMAND

As noted above, the veteran claims that he attempted to re-
enlist in service at Fort Wayne in 1970, but was rejected 
because he had hearing loss.  In addition, he maintains that 
he was treated at the VAMC Allen Park for hearing loss in the 
1980's.  No attempt has been made to procure these records.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should attempt to obtain any 
medical records associated with the 
veteran's alleged attempt to re-enlist at 
Fort Wayne in 1970.  In particular, the 
RO should procure any audiometric test 
conducted at that time, and all 
documentation of the reason the veteran 
was not accepted for service.

2.  The RO should also attempt to obtain 
the veteran's clinical records from the 
VAMC Allen Park since his separation from 
service.  

3.  If evidence is obtained showing that 
the veteran had a hearing loss prior to 
1994, the veteran's claims folder should 
be referred to an audiologist for an 
opinion concerning whether it is at least 
as likely as not that the veteran's 
current bilateral hearing loss disability 
is related to service.  The rationale for 
any opinion expressed should be set 
forth.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


